DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 51-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heimberg et al. (US 2006/0228268) in view of Baumgartner (WO 01/51209), Atwood et al. (US 2005/0145273), and further in view of Lee et al. (US 2006/0124280).


a)    providing a device comprising a thermal block, a cooling element, a second liquid-vapor equalization thermal base, a controller and at least one thermoelectric based heat pump actively controlled by the controller, wherein the device is configured such that the second thermal base in thermal contact with and sandwiched directly in-between the thermal block and the heat pump; (See Heimberg Abstract and Fig. 12 wherein a device is provided which comprises a thermal block 9, a thermoelectric heat pump 7, a cooling element 30, a second liquid vapor equalization thermal base 34, and a control unit 13/16 are provided whereby the second thermal base 31 is in thermal contact with and sandwiched directly in-between the thermal block 9 and the heat heat pump 7.)
b)    performing a thermocycling protocol with the controller. (See Heimberg Abstract, Claims 34-39 and [0042]-[0046] wherein a thermocycling protocol on the samples if performed with the controller 13/16.)

Heimberg does not specifically disclose a first liquid-vapor equalization thermal base sandwiched directly in-between the heat pump and a heat sink and controlling the properties of thermal bases in the device.

Baumgartner et al. discloses a device and method for thermocycling biological samples wherein a device is provided which comprises a thermal block, a heater, a heat sink, a first liquid-vapor equalization thermal base and a controller for controlling thermal bases wherein the first thermal base is in thermal contact with and provided in-between the heater and the heat sink and control of thermal bases is performed by independently varying the heat conducting properties of all the first thermal base and all other thermal bases during the thermocycling protocol. (See Baumgartner Abstract and Figs. 1-3 
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a liquid-vapor equalization thermal base between and in thermal contact with a heat pump and a heat sink and independently varying the heat conducting properties of all thermal bases as described by Baumgartner et al. in the device and method of Heimberg et al. because the use of such a thermal base and heat sink represent a cooling device capable of more quickly and effectively cooling a heating device so that it cools more efficiently and quickly as would be desirable in the device and method of Heimberg.

Modified Heimberg does not specifically disclose performing control utilizing a computer and actively controlling the heat pump to alternatively heat and cool the thermal block and reverse the direction of heat transfer through the device. 

Atwood discloses a device and method for thermocycling a plurality of biological samples wherein a thermal block is alternately heated and/or cooled by controlling a thermoelectric heat pump utilizing a computer which alternates the polarity of power provided to the thermoelectric heat pump and reverses the flow of heat through the device to perform the said heating and cooling.
It would have been obvious to one of ordinary skill in the art at the time of invention to utilize a computer to alternately heat and cool the thermal block by contorlling a heat pump by reversing the transfer of heat therethourgh as described by Atwood in the device and method of Heimberg because such computer control allows effective, automated, and more controlled varying of the temperature of 
Furthermore in regards to control the thermal bases being specifically controlled by the computer it is noted that It would have been obvious to one of ordinary skill in the art at the time of invention to utilize a computer to control all systems including the heat pump and first and second bases in the method of modified Heimberg as described by Atwood because computers are well known in the art to perform control functions and such a computer allows accurate and adaptable control over temperature regulating devices so that samples may be amplified in a controlled manner as is required by modified Heimberg.

In regards to the first thermal base being sandwiched directly in-between the heat sink and the heat pump it is noted that Lee et al. discloses sandwiching a thermal base directly in-between a heat source and a heat sink. (See Lee Abstract, Figs. 1-4,  [0007] wherein a thermal base 1 is sandwiched between and heat source 100 and a heat sink 200 such that heat is transferred and dissipated from the heat source by use of the thermal base.)
It would have been obvious to one of ordinary skill in the art to sandwich a thermal base between a heat source and heat sink as described by Lee et al. in the device and method of modified Heimberg et al. because the placement of a thermal base relative to a heat source and heat sink is known in the art and allows for an effective and increased level and rate of cooling such that a device may effectively be cooled as would be desirable in the device of Heimberg et al.
Furthermore such a placement of thermal bases is known and such a modification in modified Heimberg would have required a mere rearrangement of parts which would have been obvious to one of ordinary skill in the art at the time of invention because since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not 

The first thermal base of modified Heimberg aids a cooling procedure by transferring heat from the heat pump and homogenously to a surface of the heat sink.  Likewise the second thermal base of modified Heimberg aids a heating procedure by transferring heat from the heat pump and delivering it homogenously to the thermal block.  In regards to said heat being delivered across an entire surface of the heat sink and the thermal base respectively the examiner notes that this occurs across the entire surface which is in contact with the respective thermal base.  
Additionally the examiner notes that the thermal bases of the prior art are fully configured to transfer heat to the surfaces homogenously if the thermal bases are heated in a homogenous manner from a heat source.  Such limitations are considered intended uses of the claimed invention which do not define any structural elements which differentiate the claimed invention from the cited prior art.
Also it is noted that in regards to limitations directed to heat being “across an entire surface” it is noted that the examiner has interpreted “an entire surface” to refer to the parts of the surface that are in contact with the thermal bases and as such the thermal bases distribute heat in a homogenous manner across an entire surface of either the heat sink or the thermal block respectively.  
Also assuming arguendo with respect to the entire surface it is noted that even if the entire surface refers to the a surface encompassing the entire area of either the thermal block or heat sink it is noted that such a modification would require merely changing the size of the thermal base to match that of the surfaces of the thermal block and heat sink which would have been obvious to one of ordinary skill in the art because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only 
	Furthermore it is noted that as the cost of construction and amount and speed of heat transfer are variables that can be modified, among others, by adjusting a cross section of the first and/or second thermal bases with said construction cost and amount and speed of heat transfer both increasing as the cross section is increased, the precise thermal base cross section would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed cross section of the first thermal base cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the cross section of the first thermal base in the apparatus of modified Heimberg to obtain the desired balance between the construction cost and the amount and speed of heat transfer required (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art,discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).


Regarding claim 52 Modified Heimberg discloses all the claim limitations as set forth above as well as the method comprising controlling the power supply to the at least one heat pump and the independently varying the first and second switches with the computer. (See Atwood Abstract and [0137]-[0138] and rejection of claim 51 above wherein the power supply to the heat pump is controlled 

Regarding claim 53 Modified Heimberg discloses all the claim limitations as set forth above as well as the method wherein independently varying is effectuated via a first switch on the first thermal base and a second switch on the second thermal base. (See Baumgartner Fig. 3 wherein all thermal bases are provided with valves, i.e. switches, which provide for independent varying to control to a different temperature.)

Regarding claim 54 Modified Heimberg discloses all the claim limitations as set forth above as well as the method comprising independently varying the heat conducting properties of the first thermal base via the first switch by changing volume and/or flow rate within the first thermal base. (See Baumgartner Fig. 2 wherein the switches are valves which open and close independently change the volume and flow rate within the thermal bases.)

Regarding claim 55 Modified Heimberg discloses all the claim limitations as set forth above as well as the method comprising independently varying the heat conducting properties of the second thermal base via the second switch by changing volume and/or flow rate within the second thermal base. (See Baumgartner Fig. 2 wherein the switches are valves which open and close to chamber the volume and flow rate within the thermal bases.)

Regarding claim 56 Modified Heimberg discloses all the claim limitations as set forth above as well as the method wherein the thermocycling protocol comprises nucleic acid amplification. (See Heimberg [0006] and [0045]-[0046] wherein the protocol comprises PCR, i.e. nucleic acid amplification.)

Regarding claim 57 Modified Heimberg discloses all the claim limitations as set forth above but does not specifically disclose the device wherein the first thermal base has a cross section area less than 20% larger than the heat sink and the second thermal base has a cross section larger than the cross section of the thermal block.
It is noted that the following reason is intended to address the sizes of the thermal bases including it the second thermal base larger in cross section than the thermal block as well as the first thermal base less than 20 % larger or smaller as cross section area of the heat sink.
It is noted that such modifications, i.e. making the cross section of the first thermal base less than 20 % larger in a cross section area of the heat sink, and second thermal base larger in cross section area then the thermal block would require a mere change in size of the first thermal base and second thermal base which would have been obvious to one of ordinary skill in the art at the time of invention because change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984).
Furthermore it is noted that as the cost of construction and amount and speed of heat transfer are variables that can be modified, among others, by adjusting a cross section of the first and/or second thermal bases with said construction cost and amount and speed of heat transfer both increasing as the cross section is increased, the precise thermal base cross section would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed cross section of the first thermal base .

Claim 58-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heimberg et al. (US 2006/0228268) in view of Baumgartner (WO 01/51209) and further in view of Atwood et al. (US 2005/0145273).

Regarding claim 58 Heimberg et al. discloses method for simultaneous thermocycling of multiple samples, the method comprising: (See Heimberg Abstract and Claims 34-39 wherein a method of performing thermocycling simultaneously on multiple samples is disclosed.)
a)    providing a device comprising a thermal block, a cooling element, a second liquid-vapor equalization thermal base, a controller and at least one thermoelectric based heat pump actively controlled by the controller, wherein the device is configured such that the second thermal base in thermal contact with and sandwiched directly in-between the thermal block and the heat pump; (See Heimberg Abstract and Fig. 12 wherein a device is provided which comprises a thermal block 9, a thermoelectric heat pump 7, a cooling element 30, a second liquid vapor equalization thermal base 34, and a control unit 13/16 are provided whereby the second thermal base 31 is in thermal contact with and sandwiched directly in-between the thermal block 9 and the heat heat pump 7.)

c)    placing the multiple samples within the recesses of the thermal block; and (See Heimberg [0002]-[0007]) 
d)    performing a thermocycling protocol with the controller. (See Heimberg Abstract, Claims 34-39 and [0042]-[0046] wherein a thermocycling protocol on the samples if performed with the controller 13/16.)

Heimberg does not specifically disclose a first liquid-vapor equalization thermal base sandwiched directly in-between the heat pump and a heat sink and controlling the properties of thermal bases in the device.

Baumgartner et al. discloses a device and method for thermocycling biological samples wherein a device is provided which comprises a thermal block, a heater, a heat sink, a first liquid-vapor equalization thermal base and a controller for controlling thermal bases wherein the first thermal base is in thermal contact with and provided in-between the heater and the heat sink and control of thermal bases is performed by independently varying the heat conducting properties of all the first thermal base and all other thermal bases during the thermocycling protocol. (See Baumgartner Abstract and Figs. 1-3 wherein the device comprises a thermal block 1, a heater 4, and a heat sink 9, with a  first liquid-vapor equalization thermal base in thermal contact with the heater and the heat sink and placed therebetween.  Thermal control within the device is provided by adjusting the heater and independently varying the heat conducting properties of all thermal bases by utilizing valves 13, 34, 34’ by utilizing a control device 6.)


Modified Heimberg does not specifically disclose performing control utilizing a computer and actively controlling the heat pump to alternatively heat and cool the thermal block and reverse the direction of heat transfer through the device. 

Atwood discloses a device and method for thermocycling a plurality of biological samples wherein a thermal block is alternately heated and/or cooled by controlling a thermoelectric heat pump utilizing a computer which alternates the polarity of power provided to the thermoelectric heat pump and reverses the flow of heat through the device to perform the said heating and cooling.
It would have been obvious to one of ordinary skill in the art at the time of invention to utilize a computer to alternately heat and cool the thermal block by contorlling a heat pump by reversing the transfer of heat therethourgh as described by Atwood in the device and method of Heimberg because such computer control allows effective, automated, and more controlled varying of the temperature of biological samples so that thermal cycling can be performed as would be desired in the method of Heimberg and one would have a reasonable expectation of success in so doing.
Furthermore in regards to control the thermal bases being specifically controlled by the computer it is noted that It would have been obvious to one of ordinary skill in the art at the time of invention to utilize a computer to control all systems including the heat pump and first and second bases in the 

The first thermal base of modified Heimberg aids a cooling procedure by transferring heat from the heat pump and homogenously to a surface of the heat sink.  Likewise the second thermal base of modified Heimberg aids a heating procedure by transferring heat from the heat pump and delivering it homogenously to the thermal block.  In regards to said heat being delivered across an entire surface of the heat sink and the thermal base respectively the examiner notes that this occurs across the entire surface which is in contact with the respective thermal base.  
Additionally the examiner notes that the thermal bases of the prior art are fully configured to transfer heat to the surfaces homogenously if the thermal bases are heated in a homogenous manner from a heat source.  Such limitations are considered intended uses of the claimed invention which do not define any structural elements which differentiate the claimed invention from the cited prior art.
Also it is noted that in regards to limitations directed to heat being “across an entire surface” it is noted that the examiner has interpreted “an entire surface” to refer to the parts of the surface that are in contact with the thermal bases and as such the thermal bases distribute heat in a homogenous manner across an entire surface of either the heat sink or the thermal block respectively.  
Also assuming arguendo with respect to the entire surface it is noted that even if the entire surface refers to the a surface encompassing the entire area of either the thermal block or heat sink it is noted that such a modification would require merely changing the size of the thermal base to match that of the surfaces of the thermal block and heat sink which would have been obvious to one of ordinary skill in the art because a change in size (dimension) is generally recognized as being within the 
	Furthermore it is noted that as the cost of construction and amount and speed of heat transfer are variables that can be modified, among others, by adjusting a cross section of the first and/or second thermal bases with said construction cost and amount and speed of heat transfer both increasing as the cross section is increased, the precise thermal base cross section would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed cross section of the first thermal base cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the cross section of the first thermal base in the apparatus of modified Heimberg to obtain the desired balance between the construction cost and the amount and speed of heat transfer required (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art,discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).


Regarding claim 59 Modified Heimberg discloses all the claim limitations as set forth above as well as the method wherein the first thermal base is substantially planar and free of recesses. (See Heimberg Fig. 12 and [0069] wherein the thermal bases are substantially planner and free of recess, i.e. it is a flat plate.)


Regarding claim 60 modified Heimberg discloses all the claim limitations as set forth above but does not specifically disclose the device wherein the first thermal base has a cross section area less than 20% larger than the heat sink and has a cross section larger than the cross section of the thermal block.
It is noted that such modifications, i.e. making the cross section of the first thermal base larger than the thermal block and less than 20 % larger or smaller in a cross section area of the heat sink, would require a mere change in size of the first thermal base which would have been obvious to one of ordinary skill in the art at the time of invention because change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984).
Furthermore it is noted that as the cost of construction and amount and speed of heat transfer are variables that can be modified, among others, by adjusting a cross section of the first thermal bases with said construction cost and amount and speed of heat transfer both increasing as the cross section is increased, the precise thermal base cross section would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed cross section of the first thermal base cannot be considered critical. 

Regarding claim 61 Modified Heimberg discloses all the claim limitations as set forth above as well as the method wherein the second thermal base is substantially planar and free of recesses. (See Heimberg Fig. 12 and [0069] wherein the second thermal base is substantially planner and free of recess, i.e. it is a flat plate.)
Furthermore it is noted that such a modification would have required a mere change in shape of the second thermal base which would have been obvious to one of ordinary skill in the art at the time of invention because The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

Regarding claim 62 Modified Heimberg discloses all the claim limitations as set forth above as well as the method wherein the thermocycling protocol comprises nucleic acid amplification. (See Heimberg [0006] and [0045]-[0046] wherein the protocol comprises PCR, i.e. nucleic acid amplification.)

Conclusion

Response to Arguments
5/12/2021 have been fully considered but they are not persuasive.

Applicant argues that “ none of the cited references describe at least “actively controlling the heat pump to alternatively heat and cool the thermal block and at the same time to reverse direction of heat transfer through the first and second thermal bases, and independently varying the heat conducting properties of the first thermal base and the second thermal base during the thermocycling protocol ... wherein the first thermal base is configured to aid a cooling procedure by distributing heat to be dissipated homogenously across an entire surface of the heat sink, and the second thermal base is configured to aid a heating procedure by distributing heat generated at the heat pump homogeneously across the thermal block” as recited in independent claim 51 and similarly in independent claim 58.”

The examiner notes that the thermal bases of the cited prior art are designed and provided to efficiently transfer heat from one side to the other an in a homogenous manner.  Thus the first thermal base of modified Heimberg aids a cooling procedure by transferring heat from the heat pump and homogenously to a surface of the heat sink.  Likewise the second thermal base of modified Heimberg aids a heating procedure by transferring heat from the heat pump and delivering it homogenously to the thermal block.  In regards to said heat being delivered across an entire surface of the heat sink and the thermal base respectively the examiner notes that this occurs across the entire surface which is in contact with the respective thermal base.  
Additionally the examiner notes that the thermal bases of the prior art are fully configured to transfer heat to the surfaces homogenously if the thermal bases are heated in a homogenous manner from a heat source.  Such limitations are considered intended uses of the claimed invention which do not define any structural elements which differentiate the claimed invention from the cited prior art.

Also assuming arguendo with respect to the entire surface it is noted that even if the entire surface refers to the a surface encompassing the entire area of either the thermal block or heat sink it is noted that such a modification would require merely changing the size of the thermal base to match that of the surfaces of the thermal block and heat sink which would have been obvious to one of ordinary skill in the art for the reasons stated in the rejections above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Yamada et al. (US 6,233,944) discloses a device for use in a wide range of applications which includes heat pipes with connected heat sinks may be placed on one or both sides of a thermoelectric heat pump in order to effectively transport heat and more efficiently operate such a thermoelectric device. (See

Yakota (US 4,819,011) utilizes a heat pipe connected to a heat sink to dissipate heat and cool a thermoelectric device. (See Abstract and Fig. 6)

Tseng et al. (US 6,880,346) discloses that cooling of an electronic device is performed by placing heat pipes on both top and bottom sides of a thermoelectric heat pump in order to allow efficient operation in low and high wattage uses (See Abstract and Col. 1 Line 10- Col. 3 Line 5.)

Ghoshal (US 2002/0062648) discloses the use of a thermoelectric heat pump sandwiched between two heat pipes in order to perform effective heat transfer and cooling. (See Abstract Fig. 7B and [0047])

Bell (US 2002/0139123) discloses the use of a heat exchanging device wherein a thermoelectric device is coupled with heat pipes and a heat sink in order to transfer heat and provide for more efficient operation of the thermoelectric device. (See Abstract Fig. 9C and [0115])

Guo et al. (US 6,351,951) discloses the use of a heat pipes and heat sinks coupled to sides of a thermoelectric device in order to effectively transport heat and perform cooling. (See Abstract)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/Primary Examiner, Art Unit 1799